Citation Nr: 0935937	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with disc disease of L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for right lower 
extremity radiculopathy as secondary to service-connected 
lumbosacral strain with disc disease of L5-S1.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

4.  Whether the reduction of the Veteran's disability 
compensation benefits equivalent to a 10 percent evaluation, 
effective from November [redacted], 2006 to April [redacted], 2008, due to 
incarceration for a felony conviction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to an increased rating for lumbar 
spine disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran manifests right S1 radiculopathy as a chronic 
neurologic manifestation of service-connected lumbosacral 
strain with disc disease of L5-S1.

2.  The Veteran was incarcerated due to a felony for the time 
period from September [redacted], 2006 to April [redacted], 2008, and the RO 
correctly reduced the Veteran's compensation rate to 10 
percent effective November [redacted], 2006.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right S1 radiculopathy as secondary to service-connected 
lumbosacral strain with disc disease of L5-S1 have been met.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2008); McClain v. Nicholson, 21 Vet. App. 319 (2007)

2.  The reduction of the Veteran's disability compensation 
benefits to the equivalent to a 10 percent evaluation, 
effective from November [redacted], 2006 to April [redacted], 2008, due to 
incarceration for a felony conviction was proper.  
38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right lower extremity radiculopathy

The Veteran alleges that he manifests chronic neurologic 
impairment of his right lower extremity attributable to 
service-connected lumbosacral strain with disc disease of L5-
S1.  Applicable law states that service connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to, or the result, of an established service-
connected disorder.  38 C.F.R. § 3.310.  

The record includes VA Compensation and Pension (C&P) 
examination reports in April 2005 and May 2006 which found no 
evidence of a chronic neurologic deficit in the Veteran's 
right lower extremity attributable to the service-connected 
lumbosacral strain with disc disease of L5-S1.  These 
opinions, which were based upon physical examination of the 
Veteran and interpretation of magnetic resonance imaging scan 
(MRI) findings, provide strong probative evidence against 
this claim.

After this case was certified to the Board for appellate 
review, the Veteran submitted medical evaluations from the El 
Paso Orthopaedic Surgery Group, conducted in 2009, which 
determined that the Veteran manifested right S1 radiculopathy 
based upon results from an electromyography and nerve 
conduction velocity (EMG/NCV) study.  These evaluation 
reports provide strong probative evidence in support of a 
finding of a current right S1 radiculopathy attributable to 
service-connected disability.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability may have resolved by 
the time VA adjudicates the claim.

The Board finds that the Veteran currently manifests right S1 
radiculopathy attributable to service-connected lumbosacral 
strain with disc disease of L5-S1.  The appeal for service 
connection, therefore, is granted.  The Board notes, however, 
that the extent of that impairment, or the proper effective 
date of award for such disorder, is not currently before the 
Board at this time.  Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

Reduction of compensation benefits

Under VA law and regulations, a person who is incarcerated in 
a Federal, State or Local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of that amount specified in 38 C.F.R. § 3.665, 
beginning on the 61st day of incarceration.  38 U.S.C.A. 
§ 5313(a)(1); 38 C.F.R. § 3.665(a).  

In the case of a veteran with a service-connected disability 
rated at 20 percent or more (as in this case), the veteran 
shall not be paid an amount that exceeds the rate under 
38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  
38 C.F.R. § 3.665(d).  If a disability evaluation is less 
than 20 percent, the veteran shall receive one-half the rate 
of compensation payable under 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  

In addition, no award of compensation shall be reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. §§ 3.103(b)(2), 3.105(h).

For purposes of 38 C.F.R. § 3.366, the term "release from 
incarceration" includes participation in a work release or 
halfway house program, parole, and completion of sentence.  
38 C.F.R. § 3.366(b).  A felony is defined as any offense 
punishable by death or imprisonment for a term exceeding 1 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  Id.  With certain 
exceptions not relevant to this case, the payment of VA 
compensation shall be resumed the date of release from 
incarceration.  38 C.F.R. § 3.665(i).

The facts of this case may be briefly summarized.  The 
Veteran was confined within the Texas Department of 
Corrections on September [redacted], 2006 for violation of his terms 
of parole.  The Veteran does not dispute that the underlying 
offense was pursuant to a felony conviction.  On April [redacted], 
2008, the Veteran was again released from prison pursuant to 
the terms of mandatory supervision.

A May 3, 2007 RO letter clearly notified the Veteran of a 
proposed reduction of compensation benefits due to 
incarceration, his dependent's rights to apportionment, the 
possible resumption of benefits upon his release from 
incarceration, and his appellate rights.

Notably, the Veteran did not respond to the RO's May 2007 
letter.

On July 19, 2007, the Veteran's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective 
November [redacted], 2006, the 61st day of incarceration.

In statements received in September 2007 and January 2008, 
the Veteran argued that his incarceration did not result from 
a "new" felony conviction, but rather from a "technical" 
parole violation from his previous felony conviction.

Overall, the record reflects that the Veteran was 
incarcerated for a felony, and was provided the opportunity 
to complete the sentence for this felony conviction under 
parole terms.  As a result of his parole release, VA did 
resume compensation benefits at the full rate.  

However, the Veteran subsequently violated his parole terms.  
Quite simply, the Veteran was reincarcerated to continue 
serving his uncompleted criminal sentence for the underlying 
felony conviction.  The Veteran was not in prison for a new 
crime.  As the Veteran's arguments on appeal have no legal 
merit, the appeal must be denied as a matter of law.

Accordingly, the reduction of the Veteran's disability 
compensation benefits equivalent to a 10 percent evaluation, 
effective from November [redacted], 2006 to April [redacted], 2008, due to 
incarceration for a felony conviction was proper.  Because 
the law, rather than the facts in this case, is dispositive, 
the benefit-of-the-doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the service connection claim involving the 
right lower extremity, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 

With respect to the compensation reduction issue, the VCAA 
requirements are not applicable for two reasons.  First, the 
law and not the factual evidence is dispositive of this 
claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Second, 
the issue on appeal arises under 38 U.S.C.A. § 5313, which 
requires a reduction of benefits for certain incarcerated 
veterans, and not from the receipt of a substantially 
complete application from the veteran.  See 38 U.S.C.A. 
§ 5103(a).  

Thus, the VCAA is not applicable to the appeal of the issue 
of whether the reduction of the Veteran's service-connected 
disability compensation due to incarceration was proper, and 
further discussion of compliance with the VCAA in regard to 
this issue is not required.

Nonetheless, the Board notes that the due process procedures 
set forth in 38 C.F.R. § 3.665(a) has been observed in this 
case.

ORDER

Service connection for right S1 radiculopathy is granted.

The reduction of the Veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from November [redacted], 2006 to April [redacted], 
2008, due to incarceration for a felony conviction was 
proper.


REMAND

As held above, the Board has granted service connection for 
right S1 radiculopathy.  The assignment of a disability 
rating for right S1 radiculopathy is inextricably intertwined 
with the increased rating claim for service-connected lumbar 
spine disability as well as the claim of entitlement to TDIU.  
See 38 C.F.R. §§ 4.16, 4.71a, Diagnostic Code (DC) 5243.  As 
such, the case must be decided in the first instance by the 
RO before any further consideration by the Board.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Nonetheless, the Board notes that the 2009 medical 
evaluations from the El Paso Orthopaedic Surgery Group 
reflect a potential increased severity of the Veteran's 
service-connected thoracolumbar spine disability since the 
last VA examination was conducted in May 2006.  As such, the 
Board finds that additional VA examination is necessary to 
evaluate the Veteran's service-connected thoracolumbar spine 
disability.  VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination 
is not adequate for rating purposes when the claimant alleges 
that the disability in question has undergone an increase in 
severity since the time of the last examination).

On remand, the RO should associate with the claims folder a 
copy of the Veteran's VA Vocational and Rehabilitation 
Folder, any available VA clinical records since April 2008, 
and all available records from the El Paso Orthopaedic 
Surgery Group.  

Furthermore, inasmuch as the Veteran has a recognized chronic 
neurologic impairment attributable to the service-connected 
lumbar spine disability, the RO should notify the Veteran of 
the criteria for evaluating intervertebral disc syndrome 
(IVDS) under DC 5243.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); VBA Fast Letter 08-16 (June 2, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his increased rating claim for service-
connected lumbosacral strain with disc 
disease of L5-S1 consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and the guidance set forth in VBA Fast 
Letter 08-16.  In particular, he should be 
advised as follows:

	a) to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his lumbar spine disability 
and the effect that worsening has on his 
employment and daily life; and

	b) notice of the schedular criteria for 
evaluating IVDS under DC 5243.

2.  Obtain and associate with the claims 
folder the Veteran's VA clinical records of 
treatment since April 2008, if any.

3.  Obtain and associate with the claims 
folder the Veteran's VA Vocational and 
Rehabilitation folder.

4.  Obtain all available treatment records 
from the El Paso Orthopaedic Surgery Group 
regarding the Veteran.

5.  Thereafter, afford the Veteran 
appropriate VA examination in order to 
determine the current nature and extent of 
his service-connected thoracolumbar spine 
disability.  All indicated special studies 
and tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

The examiner is asked to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected thoracolumbar spine disability, and 
to fully address the following questions: 

a) the range of motion of the 
thoracolumbar spine, including flexion, 
extension, lateral flexion in each 
direction and rotation in each direction;

b) whether the Veteran has pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the thoracolumbar spine?  
If feasible the examiner should portray 
any additional functional limitation of 
the thoracolumbar spine due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the Veteran does 
not have pain or any of the other 
factors, that fact should be noted in the 
file;

c) describe the nature and extent of any 
chronic neurological manifestations- 
i.e., neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so; and

d) comment on the impact of the service-
connected thoracolumbar spine disability 
picture on the Veteran's ability to 
obtain and maintain employment.

6.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


